 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


BROADCAST MUSIC, INC.; HOT-CHA
MUSIC CO.; UNICHAPPELL MUSIC INC.;
PWMP ACQUISITION I LLC d/b/a PRIMARY
WAVE BRIAN; SONY/ATV SONGS LLC;                                   Case No. 19-cv-4045
GIBB BROTHERS MUSIC; CROMPTON
SONGS; WARNER-TAMERLANE
PUBLISHING CORP.; and RICHARD HALL                                   COMPLAINT
MUSIC, INC. d/b/a LITTLE IDIOT MUSIC,

                       Plaintiffs,

       v.

PXI HOSPITALITY GROUP INC. d/b/a THE
COVE RESTAURANT & OYSTER BAR;
PHILIP IORDANOU; and GEORGE
IORDANOU,

                       Defendants.



       Plaintiffs, by their undersigned attorneys, for their Complaint against Defendants PXI

Hospitality Group Inc. d/b/a The Cove Restaurant & Oyster Bar, Philip Iordanou, and George

Iordanou (collectively, “Defendants”), allege as follows (on knowledge as to Plaintiffs; otherwise

on information and belief):

                                     JURISDICTION AND VENUE

       1.      This is an action for copyright infringement under the United States Copyright Act

of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”). This Court has jurisdiction

pursuant to 28 U.S.C. § 1338(a).

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(a).
 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 2 of 8 PageID #: 2



                                               THE PARTIES

        3.      Plaintiff Broadcast Music, Inc. (“BMI”) is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade

Center, 250 Greenwich Street, New York, New York 10007. BMI has been granted the right to

license the public performance rights in 14 million copyrighted musical compositions (the “BMI

Repertoire”), including those which are alleged herein to have been infringed.

        4.      The Plaintiffs other than BMI are the owners of the copyrights in the musical

compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R.

Civ. P. 17(a) and 19(a).

        5.      Plaintiff Hot-Cha Music Co. is a partnership owned by Daryl Hall and John Oates.

This Plaintiff is a copyright owner of at least one of the songs in this matter.

        6.      Plaintiff Unichappell Music Inc. is a corporation. This Plaintiff is a copyright owner

of at least one of the songs in this matter.

        7.      Plaintiff PWMP Acquisition I LLC is a limited liability company doing business as

Primary Wave Brian. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        8.      Plaintiff Sony/ATV Songs LLC is a limited liability company. This Plaintiff is a

copyright owner of at least one of the songs in this matter.

        9.      Plaintiff Gibb Brothers Music is a partnership owned by the Estate of Maurice

Ernest Gibb and the Estate of Robin Gibb. This Plaintiff is a copyright owner of at least one of the

songs in this matter.

        10.     Plaintiff Crompton Songs is a sole proprietorship owned by Barry Alan Gibb. This

Plaintiff is a copyright owner of at least one of the songs in this matter.




                                                    2
 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 3 of 8 PageID #: 3



       11.       Plaintiff Warner-Tamerlane Publishing Corp. is a corporation. This Plaintiff is a

copyright owner of at least one of the songs in this matter.

       12.       Plaintiff Richard Hall Music, Inc. is a corporation doing business as Little Idiot

Music. This Plaintiff is a copyright owner of at least one of the songs in this matter.

       13.       Defendant PXI Hospitality Group Inc. is a corporation organized and existing under

the laws of the State of New York, which operates, maintains and controls an establishment known

as The Cove Restaurant & Oyster Bar (the “Establishment”), located at 74 Shore Road, Glen Cove,

New York 11542, in this district.

       14.       In connection with the operation of the Establishment, Defendant PXI Hospitality

Group Inc. publicly performs musical compositions and/or causes musical compositions to be

publicly performed.

       15.       Defendant PXI Hospitality Group Inc. has a direct financial interest in the

Establishment.

       16.       Defendant Philip Iordanou is a principal of Defendant PXI Hospitality Group Inc.

with responsibility for the operation and management of that corporation and the Establishment.

       17.       Defendant Philip Iordanou has the right and ability to supervise the activities of

Defendant PXI Hospitality Group Inc. and a direct financial interest in that corporation and the

Establishment.

       18.       Defendant George Iordanou is a principal of Defendant PXI Hospitality Group Inc.

with responsibility for the operation and management of that corporation and the Establishment.

       19.       Defendant George Iordanou has the right and ability to supervise the activities of

Defendant PXI Hospitality Group Inc. and a direct financial interest in that corporation and the

Establishment.



                                                   3
 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 4 of 8 PageID #: 4



                        CLAIMS OF COPYRIGHT INFRINGEMENT

       20.     Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

through 19.

       21.     Since November 2016, BMI has reached out to Defendants over sixty-five (65)

times, by phone, mail and email, in an effort to educate Defendants as to their obligations under the

Copyright Act with respect to the necessity of purchasing a license for the public performance of

musical compositions in the BMI Repertoire. Included in the letters were Cease and Desist Notices,

providing Defendants with formal notice that they must immediately cease all use of BMI-licensed

music in the Establishment.

       22.     Plaintiffs allege four (4) claims of willful copyright infringement, based upon

Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.

All of the claims for copyright infringement joined in this Complaint are governed by the same

legal rules and involve similar facts.     Joinder of these claims will promote the convenient

administration of justice and will avoid a multiplicity of separate, similar actions against

Defendants.

       23.     Annexed to this Complaint as a schedule (the “Schedule”) and incorporated herein

is a list identifying some of the many musical compositions whose copyrights were infringed by

Defendants. The Schedule contains information on the four (4) claims of copyright infringement at

issue in this action. Each numbered claim has the following eight lines of information (all

references to “Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2 listing

the title of the musical composition related to that claim; Line 3 identifying the writer(s) of the

musical composition; Line 4 identifying the publisher(s) of the musical composition and the

plaintiff(s) in this action pursuing the claim at issue; Line 5 providing the date on which the



                                                 4
 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 5 of 8 PageID #: 5



copyright registration was issued for the musical composition; Line 6 indicating the copyright

registration number(s) for the musical composition; Line 7 showing the date(s) of infringement; and

Line 8 identifying the Establishment where the infringement occurred.

       24.      For each work identified on the Schedule, the person(s) named on Line 3 was the

creator of that musical composition.

       25.      For each work identified on the Schedule, on or about the date(s) indicated on

Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied in all

respects with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration bearing the number(s) listed on Line 6.

       26.      For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff

BMI was (and still is) the licensor of the public performance rights in the musical composition

identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the

Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical

composition listed on Line 2.

       27.      For each work identified on the Schedule, on the date(s) listed on Line 7,

Defendants publicly performed and/or caused to be publicly performed at the Establishment the

musical composition identified on Line 2 without a license or permission to do so.             Thus,

Defendants have committed copyright infringement.

       28.      The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

damage.      By continuing to provide unauthorized public performances of works in the BMI

Repertoire at the Establishment, Defendants threaten to continue committing copyright

infringement. Unless this Court restrains Defendants from committing further acts of copyright



                                                  5
 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 6 of 8 PageID #: 6



infringement, Plaintiffs will suffer irreparable injury for which they have no adequate remedy at

law.

        WHEREFORE, Plaintiffs pray that:

        (I)     Defendants, their agents, servants, employees, and all persons acting under their

permission and authority, be enjoined and restrained from infringing, in any manner, the

copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. § 502;

        (II)    Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. § 504(c);

        (III)   Defendants be ordered to pay costs, including a reasonable attorney’s fee, pursuant

to 17 U.S.C. § 505; and

        (IV) Plaintiffs have such other and further relief as is just and equitable.



 Dated: July 12, 2019                      GIBBONS P.C.
        New York, New York
                                           By: /s/ Mark S. Sidoti
                                               Mark S. Sidoti
                                               J. Brugh Lower
                                               One Pennsylvania Plaza, 37th Floor
                                               New York, New York 10119-3701
                                               Tel: 212-613-2000
                                               Fax: 212-290-2018
                                               msidoti@gibbonslaw.com
                                               jlower@gibbonslaw.com

                                                Attorneys for Plaintiffs




                                                  6
 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 7 of 8 PageID #: 7




                                              Schedule

Line 1   Claim No.                                   1

Line 2   Musical Composition       I Can't Go For That (No Can Do)

Line 3   Writer(s)                 Daryl Hall; John Oates; Sara Allen

Line 4   Publisher Plaintiff(s)    Daryl Hall and John Oates, a partnership d/b/a Hot-Cha Music Co.; Unichappell Music
                                   Inc.; PWMP Acquisition I LLC d/b/a Primary Wave Brian

Line 5   Date(s) of Registration   9/17/81

Line 6   Registration No(s).       PA 115-197

Line 7   Date(s) of Infringement   6/2/2018

Line 8   Place of Infringement     The Cove Restaurant & Oyster Bar




Line 1   Claim No.                                   2

Line 2   Musical Composition       I Just Died In Your Arms a/k/a (I Just) Died In Your Arms

Line 3   Writer(s)                 Nicholas Eede a/k/a Nick Eede

Line 4   Publisher Plaintiff(s)    Sony/ATV Songs LLC

Line 5   Date(s) of Registration   1/22/87

Line 6   Registration No(s).       PA 318-562

Line 7   Date(s) of Infringement   6/2/2018

Line 8   Place of Infringement     The Cove Restaurant & Oyster Bar
 Case 2:19-cv-04045-FB-RML Document 1 Filed 07/12/19 Page 8 of 8 PageID #: 8




Line 1   Claim No.                                      3

Line 2   Musical Composition       More Than A Woman

Line 3   Writer(s)                 Barry Gibb; Maurice Gibb; Robin Gibb

Line 4   Publisher Plaintiff(s)    Estate of Maurice Ernest Gibb and the Estate of Robin Gibb d/b/a Gibb Brothers Music;
                                   Barry Alan Gibb, an individual d/b/a Crompton Songs

Line 5   Date(s) of Registration   3/7/77     12/2/77       3/19/84   3/19/84

Line 6   Registration No(s).       Eu 761685 Ep 377416 PAu 618-255 PA 209-607

Line 7   Date(s) of Infringement   06/02/2018

Line 8   Place of Infringement     The Cove Restaurant & Oyster Bar




Line 1   Claim No.                                      4

Line 2   Musical Composition       Natural Blues

Line 3   Writer(s)                 Richard Hall

Line 4   Publisher Plaintiff(s)    Warner-Tamerlane Publishing Corp.; Richard Hall Music, Inc. d/b/a Little Idiot Music

Line 5   Date(s) of Registration   9/7/00

Line 6   Registration No(s).       PA 997-753

Line 7   Date(s) of Infringement   6/2/2018

Line 8   Place of Infringement     The Cove Restaurant & Oyster Bar
